Citation Nr: 1029060	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  98-08 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to service connection for pes planus of the left 
foot.

2.  Entitlement to service connection for degenerative joint 
disease of the left big toe of the metatarsal joint, to include 
as secondary to service-connected bursitis of the left knee with 
a history of collateral ligament sprain and iliotibial band 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to August 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland. 

In July 1998, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this hearing 
is associated with the claims file.  

In January 2000, May 2003, November 2004, and June 2009, the 
Board remanded this case for further evidentiary development.  
The case has now been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  Clinical evaluation of the Veteran's left foot was normal at 
entry into active service and he provided a history that he did 
not then have and had never experienced foot problems.

2.  The evidence does not show clearly and unmistakably that left 
foot pes planus existed prior to active service.

3. The evidence demonstrates that the Veteran has had pes planus 
from active service forward.

4.  Mild degenerative joint disease of the left big toe of the 
metatarsal joint is not of service origin nor is it caused or 
aggravated by the Veteran's service-connected bursitis of the 
left knee with a history of collateral ligament sprain and 
iliotibial band syndrome.  


CONCLUSIONS OF LAW

1.  Left foot pes planus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009); Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

2.  Mild degenerative joint disease of the left big toe of the 
metatarsal joint was not incurred in or aggravated by military 
service and may not be presumed to have been incurred in service 
nor is it proximately due to or the result of the service-
connected bursitis of the left knee with a history of collateral 
ligament sprain and iliotibial band syndrome.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Veteran's status has been substantiated.  The Board notes 
that in May 2003 and March 2005 letters, the RO provided the 
Veteran with notice that informed him of the evidence needed to 
substantiate his claim.  The letters also told him what evidence 
he was responsible for obtaining and what evidence VA would 
undertake to obtain.  The letters also told him to submit 
relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this 
case, the Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in October 2006 
and June 2009.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary 
to decide this claim has been obtained.  No other relevant 
records have been identified.  The Veteran has also been afforded 
several VA examinations.  The VA examinations provided the proper 
history, comprehensive findings, and the necessary opinions in 
order to properly decide the current appeal.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements, his testimony, and arguments 
presented by the representative organization.  For these reasons, 
it is not prejudicial to the appellant for the Board to proceed 
to finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Chronic diseases, such as arthritis, will be presumed to have 
been incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the Veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable for 
the degree of aggravation of a nonservice- connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See 
38 C.F.R. § 3.102.  When a claimant seeks benefits and the 
evidence is in relative equipoise, the claimant prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

Pes Planus

A veteran is presumed to be in sound condition when examined and 
accepted into the service except for defects or disorders noted 
when examined and accepted for service.  38 U.S.C.A. § 1111.  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 C.F.R. § 3.304(b).  The 
presumption is rebutted where clear and unmistakable evidence 
demonstrates that the injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  Id.

The VA Office of General Counsel and the appellate courts have 
issued clarifying precedent decisions regarding application of 
the presumption of sound condition upon entry into service.  
Under this guidance, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The law further provides that, if a preexisting disorder is noted 
upon entry into service, the veteran cannot bring a claim for 
service incurrence for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder.  
Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the 
provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a 
presumption of aggravation under section 1153 arises, due to an 
increase in a disability in service, the burden shifts to the 
government to show a lack of aggravation by establishing by clear 
and unmistakable evidence "that the increase in disability is due 
to the natural progress of the disease."  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

VA's General Counsel has held that the provisions of 38 C.F.R. 
§ 3.306(b), providing that aggravation may not be conceded unless 
the pre-existing condition increased in severity during service, 
are not inconsistent with 38 U.S.C.A. § 1111.  Section 3.306(b) 
properly implements 38 U.S.C.A. § 1153, which provides that a 
pre-existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  The requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C.A. 
§ 1153 and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A. § 1111.  
38 U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation.  VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service connection may be granted for hereditary diseases, such 
as retinitis pigmentosa, that either first manifest themselves 
during service or which pre-exist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 
1990) published at 55 Fed. Reg. 43253 (1990) (a reissue of 
General Counsel Opinion 008-88 (September 27, 1988).  Where 
during service a congenital or developmental defect is subject to 
a superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-
85 (March 5, 1985).  Clear and unmistakable evidence is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

In this regard, the Board notes that a congenital or 
developmental defect is not a disease or injury within the 
meaning of applicable law.  See 38 C.F.R. § 3.303(c). The VA 
General Counsel has defined a "defect" as an imperfection or 
structural abnormality.  VAOPGCPREC 82-90.  The General Counsel 
has held that service connection may be granted, to include based 
on aggravation, for diseases of congenital, developmental, or 
familial origin.  Service connection may be granted, however, for 
congenital or developmental defects if such defect was subject to 
superimposed disease or injury during military service that 
resulted in disability apart from the congenital or developmental 
defect.  Id.

In VAOPGCPREC 67-90 it is provided that congenital or 
developmental defects are normally static conditions which are 
incapable of improvement or deterioration.  It is further 
provided that a disease, on the other hand, even one which is 
hereditary in origin, is usually capable of improvement or 
deterioration.  Service connection may be granted for hereditary 
diseases that either first manifest themselves during service or 
which pre-exist service and progress at an abnormally high rate 
during service.  VAOPGCPREC 67-90.

VAOPGCPRC 67-90 also provides that a hereditary disease under 
38 C.F.R. § 3.303(c) does not always rebut the presumption of 
soundness, since service connection may be granted for hereditary 
diseases which either first manifest themselves during service or 
which preexist service and progress at an abnormally high rate 
during service.

At the Veteran's August 1983 service entrance examination, 
clinical evaluation of the feet and lower extremities was normal.  
Additionally, on the report of medical history prepared in 
conjunction with the examination, the Veteran indicated that he 
did not have now and had never experienced foot trouble.  
Accordingly, the presumption of sound condition of the Veteran's 
feet upon entry into service applies with respect to the matter 
of entitlement to service connection for pes planus.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Having 
found that the presumption of sound condition of the Veteran's 
left foot upon entry into service is not adequately rebutted, the 
Veteran's claim essentially converts to one of service connection 
for left foot pes planus on the merits, with the proviso that for 
the purpose of adjudication of this appeal his pes planus will 
not be considered to have pre-existed service.

X-rays taken of the Veteran's feet in September 1991 revealed 
some flattening of the arches.  

At the time of a July 1998 VA examination, examination of the 
foot revealed slightly decreased arches; however, the examiner 
stated that the Veteran did not have true pes planus.  He 
diagnosed the Veteran as having chronic partial left plantar 
fasciitis.  

At the time of an April 2000 VA examination, the Veteran was 
diagnosed as having bilateral pes planus.  

At the time of an October 2001 VA outpatient visit, the Veteran 
was noted to have pes planus type foot.  X-rays taken in January 
2002 revealed the presence of a mild bilateral flat foot 
deformity.  

At the time of a February 2009 VA examination, the Veteran was 
again found to have flat feet.  

Following the February 2009 VA examination, and in conjunction 
with the June 2009 Board remand, the examiner was requested to 
review the Veteran's claim folder and render an opinion as to the 
etiology of any left foot disorder.  In a June 2009 addendum 
report, after reviewing the claims folder, the examiner diagnosed 
the Veteran as having bilateral asymptomatic flat feet.  He noted 
that the Veteran's flat feet were at least as likely as not due 
to service-connected impairment.  

After the required application of the presumption of sound 
condition of the Veteran's feet upon entry into active service, 
and based upon the above, the Board finds that the evidence of 
record establishes that the Veteran has left foot pes planus that 
began during active service.  Accordingly, entitlement to service 
connection for left foot pes planus is warranted. 

Degenerative Joint Disease of the Left Big Toe of the Metatarsal 
Joint

The Veteran's service treatment records do not contain any 
complaints or findings of left big toe problems.  

There were also no findings of left big toe arthritis at the time 
of January 1993, October 1997, or July 1998 VA examinations.  

An X-ray of the left foot taken in October 1996 revealed no 
significant osseous, joint, or soft tissue abnormalities, with 
the examiner noting a normal study.  X-rays taken of the left 
foot in October 1997 also revealed no evidence of degenerative 
change.  X-rays of the left foot taken in January 2002 also 
revealed no findings of degenerative changes in the left big toe.

At the time of a February 2009 VA examination, the Veteran was 
diagnosed as having minimal degenerative joint disease of the 
left big toe metatarsophalangeal joint.  The examiner indicated 
that it was his opinion that the degenerative joint disease was 
not caused by or related to the Veteran's left knee disability 
nor had it been aggravated by his service-connected left knee 
disorder.  

In a June 2009 addendum, the VA examiner indicated that he had 
reviewed the claims folder and stated that the left big toe was 
not related to the service-connected left knee disorder.  He 
indicated that there was no scientific evidence in literature 
that a knee impairment caused degenerative joint disease of the 
big toe.  He opined that the Veteran's left big toe degenerative 
joint disease was not related to his service-connected left knee 
disability.  

In the current case, the service treatment records are absent of 
findings of a left big toe disorder.  Treatment records 
associated with the claims folder subsequent to his period of 
service, including the results of VA examinations, also do not 
reveal any findings of any left big toe disorder in close 
proximity to service.  The absence of such findings within close 
proximity to service is more probative than the Veteran's recent 
statements and beliefs.  Moreover, there is no competent medical 
evidence of record relating any current left big toe disorder to 
the Veteran's period of service.  

The Veteran has expressed his belief that he currently has left 
big toe degenerative joint disease as secondary to his service-
connected left knee disorder.  However, as noted above, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions. 

As it relates to the Veteran's claim that the left big toe 
degenerative joint disease is related to his service-connected 
left knee disorder, the Board notes that the only competent 
medical opinion of record is negative as it relates to the 
Veteran's claim of secondary service connection.  The February 
2009 VA examiner, following a comprehensive review of the claims 
folder and a thorough examination of the Veteran, indicated that 
the Veteran's left big toe degenerative joint disease was not 
related to his service-connected left knee disorder, to include 
by way of aggravation.  

Because there is no competent evidence linking the Veteran's 
degenerative joint disease of the left big toe to service or the 
service-connected left knee disorder, the preponderance of the 
evidence is against the claim for service connection, reasonable 
doubt does not arise and the claim must be denied.


ORDER

Service connection for left foot pes planus is granted.  

Service connection for degenerative joint disease of the left big 
toe of the metatarsal joint is denied.  


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


